 

Case 3:17-cv-00101-RDM Document 326 Filed 06/17/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
: 3:17-CV-101
v. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #36

Now, this 17th day of June, 2019, upon consideration of the matters addressed
during the telephonic conference conducted on June 10, 2019, IT IS HEREBY ORDERED

THAT:

1. No later than June 24, 2019, Defendants shall provide evidentiary support by
affidavit, declaration or other appropriate form for their designation of certain
documents as confidential that are the subject of the Plaintiff's letter to the
Special Master dated March 22, 2019. Defendants shall also provide by June
24, 2019, their suggested redactions of the deposition excerpts that are
addressed in Plaintiffs March 22, 2019 letter.

2. No later than July 1, 2019, Plaintiff shall respond to Defendants’ evidentiary
submissions and proposed redactions of deposition testimony.

3. The next telephonic conference shall be conducted on Tuesday, June 18, 2019,
at 11:00 a.m. The call shall be placed to the following number: 570-207-5605,
The agenda for the June 18, 2019 telephonic conference shall include the
following:

 
 

Case 3:17-cv-00101-RDM Document 326 Filed 06/17/19 Page 2 of 2

a. The parameters for email searches involving Mr. Remondi and Mr.
Montgomery.

b. The status of production of redacted and unredacted documents to bank
regulators, such as the Federal Deposit Insurance Corporation, for
purposes of determining whether the bank examination privilege
pertaining to the redacted content will be waived.

c. Any other outstanding discovery issues.

s/ Thomas |. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

 
